Title: Enclosure: [Account of Funded Stock on the Books of the Treasury], March 1794
From: 
To: 




An Account of Funded Stock on the Books of the Treasury, on which Attachments have been Laid.


Time when notice of the Attachment was given at the Office.
By whom attached.
Proprietors of the Stock.
Six &⅌ Cents.
Three &⅌ Cents.
Deferred.


Dollars.
Cents.
Dollars.
Cents.
Dollars.
Cents.


1793.   June 29th:   11 Minutes past    7. A: M:
Robert Morris.
John Warder & Co.
38.289.
72
113.538.
26.
98.261.
70.


Aug: 21st:    3 Minutes past   10. A: M:
Edmund Randolph.
John Warder.
139.
43.
8.185.
49.
2.252.
50.


Apr: 11th:   30 Minutes past   4. P: M:
Robert Morris.









 “   “ 30 Minutes past  12. at noon
Andrew Claw & Dav: Cay.
Donald & Burton.


74.809.
63.




 “   “
— Ditto. —
James Brown.
No Stock.


Comptrollers-Office, March   1794.


